UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1783



FREDERICK E. MELVIN,

                                              Plaintiff - Appellant,

          versus


THE KELLY SPRINGFIELD TIRE CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-99-599-5-BO)


Submitted:   October 12, 2000             Decided:   October 18, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frederick E. Melvin, Appellant Pro Se. Richard M. Wiggins, MCCOY,
WEAVER, WIGGINS, CLEVELAND & RAPER, Fayetteville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frederick E. Melvin appeals the district court’s order grant-

ing the Defendant’s motion for summary judgment on his employment

discrimination complaint. We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.     See Melvin v.

Kelly Springfield Tire Corp., No. CA-99-599-5-BO (E.D.N.C. May 5,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2